Name: Council Implementing Regulation (EU) NoÃ 949/2011 of 22Ã September 2011 implementing Regulation (EC) NoÃ 560/2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te dÃ¢ Ivoire
 Type: Implementing Regulation
 Subject Matter: Africa;  international affairs
 Date Published: nan

 24.9.2011 EN Official Journal of the European Union L 247/1 COUNCIL IMPLEMENTING REGULATION (EU) No 949/2011 of 22 September 2011 implementing Regulation (EC) No 560/2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te dIvoire THE COUNCIL OF THE EUROPEAN UNION Having regard to Council Regulation (EC) No 560/2005 of 12 April 2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te dIvoire (1), and in particular Article 11a(2) thereof, Whereas: (1) On 12 April 2005, the Council adopted Regulation (EC) No 560/2005. (2) In view of the developments in CÃ ´te dIvoire, the list of natural and legal persons, entities or bodies subject to restrictive measures set out in Annex IA to Regulation (EC) No 560/2005 should be amended. (3) In view of the urgency, and in order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately upon its publication, HAS ADOPTED THIS REGULATION: Article 1 The natural persons listed in the Annex to this Regulation shall be deleted from the list set out in Annex IA to Regulation (EC) No 560/2005. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 September 2011. For the Council The President M. DOWGIELEWICZ (1) OJ L 95, 14.4.2005, p. 1. ANNEX Natural persons referred to in Article 1 2. Lieutenant-Colonel NathanaÃ «l Ahouman Brouha 19. Mr Yao NDrÃ © 52. Mr TimothÃ ©e Ahoua NGuetta 53. Mr Jacques AndrÃ © Daligou Monoko 54. Mr Bruno WalÃ © Ekpo 55. Mr FÃ ©lix Tano Kouakou 56. Ms Hortense Kouassi Angoran 57. Ms JosÃ ©phine Suzanne TourÃ © 79. Colonel Major Hilaire Babri Gohourou 89. Mr Roland Dagher 105. Zakaria Fellah 107. Charles Kader Gore 109. Kadio Morokro Mathieu